   8:18-cv-00509-JFB-CRZ Doc # 54 Filed: 10/15/20 Page 1 of 1 - Page ID # 861




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

CAROL RIBBING, as the personal
representative of the Estate of Gregory
Ribbing, deceased;                                               8:18CV509

                      Plaintiff,
                                                                      ORDER
       vs.

UNION PACIFIC RAILROAD COMPANY,

                      Defendant.


       This matter comes before the Court on the parties’ Stipulation for Dismissal (Filing

No. 53) of this case with prejudice. The Court being advised in the premises finds that

such an Order is proper.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that this action be

dismissed with prejudice, with all parties to bear their own costs.

       IT IS FURTHER ORDERED that Defendant’s Motion for Summary Judgment

(Filing No. 46) and Defendant’s Motions in Limine (Filing Nos. 48 and 50) be dismissed

as moot.



       Dated this 15th day of October, 2020.

                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge
